Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The comprising”, “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the plane" in Line 3.
Claim 8 recites the limitation "the plane" in Line 3.
Claim 9 recites the limitation "the angular" in Line 2.
Claim 10 recites the limitation "the motor" in Line 2.
There is insufficient antecedent basis for these limitations in the claims. Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimori et al. (US Patent No. 7,158,449). With regard to Claim 1, Fujimori discloses an electromechanical timepiece module comprising a main plate (9) comprising an actuating module (6) that drives at least one moving part (32-34) via a gear train (69), the moving part being intended to display a function related or unrelated to time; a wireless communication module (8) configured to transmit and/or receive a wireless signal; and a control unit (7) configured to control the actuating module depending on a received wireless signal; the moving part and the gear train being manufactured from an electrically conductive material and making electrical contact with each other but being electrically insulated from the rest of the timepiece module; the moving part being electrically connected to the communication module so as to act as an antenna for the transmission and/or reception of the wireless signal and to transmit the wireless signal between the moving part and the wireless communication module.
With regard to Claim 2, Fujimori discloses the actuating module comprising a motor (61, 65) and the gear train, which transfers the movement of the motor to the moving part, the actuating module not being electrically connected to the main plate.
With regard to Claim 3, Fujimori discloses the actuating module comprising a gear-train plate (64) that supports the gear train, the gear-train plate being manufactured from an electrically nonconductive material.
With regard to Claim 4, Fujimori discloses a spring element (82) configured to transmit the wireless signal between the moving part and the wireless communication module.
With regard to Claim 7, Fujimori discloses the moving part comprising a disk (Fig. 2) that is mounted so as to be able to pivot in the plane of the main plate.
With regard to Claim 8, Fujimori discloses the moving part comprising at least one hand (32-34) that is mounted so as to be able to pivot in the plane of the main plate.
With regard to Claim 9, Fujimori discloses a capacitive circuit (722) configured to match impedance depending on the angular position of the hand.
With regard to Claim 10, Fujimori discloses the motor comprising a bidirectional stepper motor (61, 65).
With regard to Claim 11, Fujimori discloses the main plate comprising a printed circuit board (73).
With regard to Claim 12, Fujimori discloses a dial (31) electrically insulated from the moving part and from the gear train.
With regard to Claim 13, Fujimori discloses a watch comprising a casing (2) containing the module, the casing being electrically insulated from the moving part and from the gear train.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujimori et al. (US Patent No. 7,158,449). Fujimori discloses substantially the claimed invention except for the moving part and the gear train being configured to have an antenna resistance of about 50 ohms.
	Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the moving part and the gear train being configured to have an antenna resistance of about 50 ohms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose similar timepieces having antennas, motors, plates and moving parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833